DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 2019/0065931).

Regarding claim 1, Ward discloses:
A vehicle comprising: 
a trailer hitch (Ward: Fig 1, 2A-B; trailer hitch 110; [0015]-[0018]); 
a camera (Ward: Fig 1 camera 135; [0015]-[0016]) oriented to capture images of the trailer hitch (Ward: [0021]; video feed from camera 135 of trailer hitch/chains); and 


Regarding claim 2, Ward discloses:
The vehicle of claim 1, wherein the step of detecting the trailer safety chain comprises comparing the captured images to known safety chain images (Ward: [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection).

Regarding claim 4, Ward discloses:
The vehicle of claim 1, wherein the step of determining the connection of the trailer safety chain to the vehicle comprises determining a continuous safety chain pattern between the vehicle and the trailer (Ward: [0021]; [0024]; determine if chains are crossed).

Regarding claim 5, Ward discloses:
The vehicle of claim 1 further comprising a display for displaying the output as a warning to a driver of the vehicle (Ward: [0022]-[0024]; graphical user interface 415; display 410; displays images from video feed; visual driver notification on heads up display based on unsecure conditions).

Regarding claim 6, Ward discloses:
The vehicle of claim 1, wherein the controller further detects the vehicle is in a trailer mode before generating the output (Ward: Fig 5; [0024]; electronic 

Regarding claim 7, Ward discloses:
The vehicle of claim 1, wherein the controller compares the captured images to known images of safety chains stored in memory (Ward: [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection/analysis).

Regarding claim 8, Ward discloses:
A system for detecting a trailer safety chain connection state between a trailer and a vehicle comprising: 
a camera (Ward: Fig 1 camera 135; [0015]-[0016]) oriented to capture images of a vehicle trailer hitch coupled to a trailer (Ward: [0021]; video feed from camera 135 of trailer hitch/chains); and 
a controller (Ward: Fig 1; electronic control unit 120; [0014]-[0016]; [0019]-[0021]) processing the captured images (Ward: [0019]-[0021]; electronic control unit 120 has neural network classifiers that use the video feed from video camera 135), detecting a trailer safety chain connected to a trailer (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 

Regarding claim 9, Ward discloses:
The system of claim 8, wherein the step of detecting the trailer safety chain comprises comparing the captured images to known safety chain images (Ward: [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection).

Regarding claim 11, Ward discloses:
The system of claim 8, wherein the step of determining the connection state of the trailer safety chain to the vehicle comprises determining a continuous safety chain pattern between the vehicle and the trailer (Ward: [0021]; [0024]; determine if chains are crossed).

Regarding claim 12, Ward discloses:
The system of claim 8 further comprising a display for displaying the output as a warning to a driver of the vehicle (Ward: [0022]-[0024]; graphical user interface 415; display 410; displays images from video feed; visual driver notification on heads up display based on unsecure conditions).

Regarding claim 13, Ward discloses:
The system of claim 8, wherein the controller further detects the vehicle is in a trailer mode before generating the output (Ward: Fig 5; [0024]; electronic control unit 120 detects whether vehicle 100 is connected to the trailer 105 via a hitch 110 (block 505)).

Regarding claim 14, Ward discloses:
The system of claim 8, wherein the controller compares the captured images to known images of safety chains stored in memory (Ward: [0023]-[0025]; 

Regarding claim 15, Ward discloses:
A vehicle comprising: 
a trailer hitch (Ward: Fig 1, 2A-B; trailer hitch 110; [0015]-[0018]); 
a camera (Ward: Fig 1 camera 135; [0015]-[0016]) oriented to capture images of the trailer hitch (Ward: [0021]; video feed from camera 135 of trailer hitch/chains); and 
a controller (Ward: Fig 1; electronic control unit 120; [0014]-[0016]; [0019]-[0021]) processing the captured images (Ward: [0019]-[0021]; electronic control unit 120 has neural network classifiers that use the video feed from video camera 135), determining a change in a scene of the captured images following placement of a trailer coupler onto a vehicle hitch (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135; [0023]-[0025]; neural network classifier uses previous image of trailer chains 215 that improved chain result detection for current chain detection; Fig 5; blocks 505-525), determining a trailer connection state based on the change in the scene (Ward: [0021]; electronic control unit 120 recognizes whether the trailer 

Regarding claim 19, Ward discloses:
The vehicle of claim 15, wherein the change in scene is determined based on detecting a change in position of a trailer feature or detecting a user (Ward: Fig 5; blocks 510-535).

Regarding claim 20, Ward discloses:
The vehicle of claim 19, wherein the trailer feature comprises one or more of a trailer coupler, a trailer jack assembly and a trailer safety chain (Ward: [0017]; [0021]; [0023]; [0024]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2019/0065931) in view of Gehring et al. (US 2006/0038381).

Regarding claims 3 and 10, 
Ward teaches:
The vehicle of claim 2 and The system of claim 9 (as shown above), wherein the step of detecting the trailer safety chain comprises recognizing a chain in the image (Ward: [0017]; [0021]; electronic control unit 120 has a neural network classifier for the trailer chains 215 that uses the video feed from video camera 135 to recognize secure/unsecure conditions of hitch 110, such as recognizing the trailer chains 215 to determine if they are crossed using the video feed from the video camera 135; Fig 5; block 510).

Ward fails to teach:


Gehring teaches
recognizing a contour pattern (Gehring: [0022]; [0024]-[0025]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gehring with Ward.  Using contour processing as in Gehring would benefit the Ward device through enhanced chain detection and reducing unnecessary image data.  Additionally, this is the application of a known technique, using contour processing, to a known device ready for improvement, the Ward device, to yield predictable results.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2019/0065931) in view of Lavoie (US 2017/0158007).

Regarding claim 16, 
Ward teaches:
The vehicle as defined in claim 15 (as shown above), 

Ward fails to teach:


Lavoie:
wherein the vehicle further comprises a hitch assist system for assisting with connecting a trailer to the trailer hitch (Lavoie: Fig 5-7; abstract; [0003]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lavoie with Ward.  Using a hitch assist system as in Lavoie would benefit the Ward device through making it easier and more efficient to attach a trailer.  Additionally, this is the application of a known technique, using a hitch assist system, to a known device ready for improvement, the Ward device, to yield predictable results.

Regarding claim 17, 
Ward in view of Lavoie teaches:
The vehicle of claim 16, wherein the hitch assist system places the vehicle in a position such that the trailer hitch is coupled to the trailer coupler (Lavoie: Fig 5-7; abstract; [0003]).

Regarding claim 18, 

The vehicle of claim 17, wherein the hitch assist system includes an active suspension for adjusting a height of the trailer hitch relative to the trailer coupler (Lavoie: Fig 5-7; abstract; [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488